Citation Nr: 0640224	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  98-03 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to an effective date earlier than November 
24, 1987 for service connection for a lumbar spine disability 
and for a cervical spine disability.

3.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability, effective from November 24, 1987 
through July 30, 2000, and a rating in excess of 40 percent 
for a lumbar spine disability, effective from July 31, 2000.

4.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disability, effective from November 24, 1987 
through July 30, 2000, and a rating in excess of 30 percent 
for a cervical spine disability, effective from July 31, 
2000.

5.  Entitlement to an effective date earlier than December 
14, 1999 for a total disability rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from June 1943 to March 1946.  

This case came to the Board of Veterans' Appeals (Board) from 
RO decisions which denied the benefits sought on appeal.  In 
March 2001 the veteran testified in support of his claims at 
a Board hearing held at the RO.  

In a February 2002 decision, the Board denied the claims.  
The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a February 2003 joint motion to 
the Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and the case 
remanded.  By a March 2003 order, the Court granted the joint 
motion, vacating the February 2002 Board decision, and 
remanding the case to the Board for action consistent with 
that motion.  

According to the joint motion and Court order, the Board was 
ordered to further address compliance with legal provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) 
concerning the VA's duty to notify the claimant as to 
evidence and information necessary to substantiate his 
claims, including what portion he is to provide and what 
portion the VA is to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The joint motion (see page five) also 
indicated that on remand, the Board should address whether an 
informal claim was submitted in September 1985; and with 
respect to the rating issues, consider the precepts of 
Fenderson v. West, 12 Vet. App. 119 (1999), Drosky v. Brown, 
10 Vet. App. 251 (1997), DeLuca v. Brown, 8 Vet. App. 202 
(1995), and provisions of 38 C.F.R. § 4.40 and 4.45.  

In December 2003, the Board remanded the case to the RO for 
examination to determine the current severity of the cervical 
and lumbar spine disorders.  The RO was to readjudicate the 
claims and issue a supplemental statement of the case (SSOC) 
if the claims were denied.  In April 2004, the RO 
readjudicated the claims and issued an SSOC on the issues of 
entitlement to an evaluation in excess of 40 percent for a 
lumbar spine disability and entitlement to an evaluation in 
excess of 30 percent for a cervical spine disability.  

The case was returned to the Board.  In June 2005, the Board 
found that new and material evidence had been received to 
reopen a claim for service connection for a heart disorder.  
The claims for higher ratings and earlier effective dates 
were denied.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the Veterans Law Judge who 
held the March 2001 hearing has left the Board.  A transcript 
of the hearing is of record.  The veteran is entitled to a 
hearing before a sitting member of the Board.  If he wishes 
another hearing, he or his attorney should notify the Board 
or the AMC.  

The veteran appealed the June 2005 Board decision to the 
Court.  A joint motion agreed that the RO had not issued an 
SSOC on the effective date issues, as required by the 
December 2003 Board remand.  The Court has held that a remand 
by the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand orders 
and that VA has a duty to ensure compliance with the terms of 
the remand.   Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In May 2006, the Court issued an order vacating the Board 
decision on ratings and effective dates and remanded the 
matter for compliance with the joint motion.  

The June 2005 Board decision found that new and material 
evidence had been submitted and granted reopening of the 
claim for service connection for a heart disorder.  That 
issue was remanded for further development.  The file does 
not reflect the additional development requested.  Therefore, 
the Board restates its earlier request.  

"Following a careful review of the record as discussed in 
the decision above, it is the opinion of the Board that a 
contemporaneous and thorough VA examination and medical 
opinion would assist the Board in clarifying the nature and 
etiology of the appellant's claimed heart disorder.  

The veteran claims service connection for a heart condition, 
primarily arguing that such condition began during his active 
military service.  As discussed in the factual back ground 
above, service medical records indicate that the veteran 
complained of left anterior chest pain in 1945, but on 
examination at that time the evaluation of the heart was 
normal.  The cardiovascular system was normal at the 1946 
separation examination.  There is no evidence of heart or 
other cardiovascular disease within the first year after 
service, or until 1964, when the veteran was found to have 
had a myocardial infarction.  Since 1964, he has been 
extensively treated, including multiple surgeries, for heart 
and other cardiovascular disease.  

The veteran has submitted statements from [C. A. B., M.D.] 
and [E. W. G., Jr., M.D.], which tend to support his claim.  
Dr. [E. W. G.] wrote that it was 'possible' that the 
veteran's cardiac condition had its origins in 1945, because 
coronary disease was a slow progressive disease, and opined 
that it was reasonable in light of his coronary disease in 
the past years, that the veteran 'may have had' coronary 
complaints that were not brought to light in service.  Dr. 
[C. A. B.] opined that it was 'possible' that the stress of 
the veteran's back and shoulder injuries during World War II 
aggravated his propensity toward vascular disease and that 
the psychological stress from the war injuries contributed in 
part to cardiovascular disease.  

In opposition to those opinions, a VA examiner at the August 
1999 examination gave a definitive opinion that there was no 
credible clinical rationale to link the service-connected 
conditions to the extensive underlying atherosclerotic 
disease involving the heart, carotids, and abdominal aortic 
area.  However, though he provided an opinion that there was 
no nexus with service-connected conditions, the examiner did 
not provide a definitive opinion to address whether the 
veteran's heart disorder was directly linked to service, 
including whether it began in service.  

In view of the foregoing, the Board finds that after 
obtaining any additional records, a review of the medical 
record, and if deemed necessary, a contemporaneous and 
thorough VA examination, should be conducted to determine the 
nature and etiology of any heart disorder.  Such examination 
and opinion would be instructive with regard to the 
appropriate disposition of the claim under appellate review.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see also, 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The appellant should be given the opportunity to submit 
additional evidence and argument.  In this regard, the VA 
must ensure that it fulfilled its duty to notify the 
appellant of the evidence necessary to substantiate his 
claims. See 38 U.S.C.A. § 5103 (West 2002).  The VA should 
assist the appellant in these matters prior to the Board's 
review.  See also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993)."  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran 
to provide any evidence in his 
possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b).

2.  The veteran's claims file should be 
provided to a heart 
specialist/cardiologist for review, and 
if deemed necessary, the veteran should 
be afforded a VA examination by the 
specialist.  The purpose of this action 
is to determine the etiology of any 
heart disorder.  All studies deemed 
appropriate in the medical opinion of 
the reviewer/examiner should be 
performed; and, all findings should be 
set forth in detail.  The claims file 
should be made available to the 
reviewer/examiner, who should review 
the entire claims folder in conjunction 
with providing the opinion requested 
below, and with any examination 
conducted.  This fact should be so 
indicated in the examination report.  
The rationale for any opinion expressed 
should be included in the examination 
report.  If the reviewer/examiner 
determines that it is not feasible to 
respond to any of the inquiries below, 
the reviewer/examiner should explain 
why it is not feasible to respond.  

After reviewing the available medical 
records and, if deemed necessary, 
examining the appellant, the examiner 
should render comments specifically 
addressing the following question: If a 
heart disability is diagnosed, and 
based upon an assessment of the entire 
record, is it at least as likely as not 
(probability of 50 percent or better) 
that such disorder is the result of, or 
was increased by, injury or disease 
incurred during service.  In this 
connection the examiner should comment 
on opinions contained in the January 
1999 statement from E. W. G., Jr., MD, 
and the February 1999 statement from C. 
A. B., MD.  

3.  Following any additional 
development deemed appropriate by the 
RO, the RO should adjudicate the claim 
for service connection for a heart 
disorder.  If a determination remains 
unfavorable to the appellant, he and 
his representative should be furnished 
a SSOC and be afforded the applicable 
time period in which to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

4.  The agency of original jurisdiction 
should review the file.  If any 
additional development is indicated, it 
should be done.  After any required 
development, the following issues 
should be readjudicated.  If the claims 
are not granted to the veteran's 
satisfaction, an SSOC should be issued 
which clearly addresses the following 
issues:
a.  Entitlement to an effective date 
earlier than November 24, 1987 for 
service connection for a lumbar spine 
disability and for a cervical spine 
disability.  
b.  Entitlement to a rating in excess 
of 20 percent for a lumbar spine 
disability, effective from November 24, 
1987 through July 30, 2000, and a 
rating in excess of 40 percent for a 
lumbar spine disability, effective from 
July 31, 2000.  
c.  Entitlement to a rating in excess 
of 20 percent for a cervical spine 
disability, effective from November 24, 
1987 through July 30, 2000, and a 
rating in excess of 30 percent for a 
cervical spine disability, effective 
from July 31, 2000.  
d.  Entitlement to an effective date 
earlier than December 14, 1999 for a 
total disability rating based on 
individual unemployability (TDIU 
rating).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


